DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 06/23/2022, with respect to claims 1-4 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the number of the plurality of unit patterns of the first rotor pattern and the number of the plurality of unit patterns of the second rotor pattern is provided such that the maximum common divisor therebetween is two or more, the calculating unit calculates the rotational angle of the rotor based on the detection signals detected from each of the first and second rotor patterns by the stator, the first rotor pattern and the second rotor pattern are continuous magnetic flux coupling windings centered on the rotating shaft, respectively, and the stator comprises: a transmitting winding group arranged to be magnetic flux-coupled with the first rotor pattern and the second rotor pattern; and a receiving winding group arranged to be magnetic flux-coupled with the first rotor pattern and the second rotor pattern.
Claim 2 depends from allowed claim 1 and is therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2013/0200884 discloses a position sensor.
US PUB 2013/0187639 discloses an inductive detection type rotary encoder.
US PUB 2012/0235616 discloses a position sensing system for a three (3) phase electric motor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858